Citation Nr: 1527511	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether recoupment of special separation benefits (SSB) in the amount of $101,896.78 was proper.  

2.  Entitlement to a retroactive payment of VA compensation from July 2004 to May 2007, to include whether the withholding of VA compensation due to military retirement pay was proper.  


REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1979 and from July 1980 to June 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 decisional letter and a September 2011 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2009, the Veteran testified during a local hearing before a Decision Review Officer (DRO).  A transcript of the proceeding is associated with the claims folder.  In April 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  The Board acknowledges that the Veteran testified before another VLJ during a Travel Board hearing in February 2014.  However, this hearing was provided with respect to separate issues before the Board and addressed in separate decisions.  During the February 2014 hearing, the Veteran expressed the desire to discuss the recoupment issue, but the VLJ did not question the Veteran regarding the matter and advised him that a hearing was already provided with respect to the issue.  As such, a single VLJ decision is appropriate.  

In this case, a discussion of the procedural history is required.  In July 2011, the Board remanded the issue of whether recoupment of SSB in the amount of $101,896.78 was proper.  The issue arose from a March 2008 VA letter from the Agency of Original Jurisdiction (AOJ).  At that time, the Veteran was advised that recoupment of his VA compensation would begin on March 1, 2008 due to his receipt of SSB.  The March 2008 letter was subsequently corrected by an April 2008 VA letter, which noted that recoupment would begin by the withholding of VA compensation benefits effective April 1, 2008.  As explained in greater detail below, the recoupment did not occur.  However, the Veteran made numerous arguments during the course of his appeal regarding VA's withholding of compensation from July 2004 to May 2007.  He stated that VA erred in withholding the compensation as he was not in receipt of military retirement pay.  In July 2011, the Board remanded the issue of whether recoupment of SSB in the amount of $101,896.78 was proper, in order to provide the Veteran an accounting of the disability benefits that were to be paid from July 2004 to October 2004 and subsequent to November 1, 2004.  Following the Board's July 2011 remand, the AOJ initiated a separate appeal with respect to the issue as to whether the Veteran was entitled to retroactive benefits from November 1, 2004 to December 1, 2006.  See September 2011 decisional letter, May 2013 Statement of the Case (SOC).  Following the May 2013 SOC, the Veteran filed a timely VA Form 9.  Due to the action in this case and the legally distinct questions at hand, the Board finds that the issue as to whether the Veteran is entitled to retroactive benefits from July 2004 to May 2007 is included as a separate issue on appeal and must be remanded for additional development.  The Board reframed the issue on appeal to include the month of July 2004 as will be discussed in greater detail in the remand portion below.    

The issue of entitlement to a retroactive payment of VA compensation from July 2004 to May 2007, to include whether the withholding of VA compensation was proper, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA notice letters dated in March 2008 and April 2008 notified the Veteran that withholding of his VA compensation would begin on March 1, 2008, subsequently corrected to April 1, 2008, due to his receipt of SSB.  

2.  No action was taken by VA to recoup SSB.

CONCLUSION OF LAW

There is no question of law or fact involving the issue of whether recoupment of SSB in the amount of $101,896.78 was proper; the appeal as to this issue is moot.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In the instant case, the issue of whether recoupment of SSB in the amount of $101,896.78 was proper is being dismissed as the issue is not in controversy.  Therefore, discussion of VA's duty to notify and assist is not required.  

First, the Board must discuss the procedural history prior to a dismissal of the issue.  A May 2007 rating decision granted entitlement to service connection for degenerative arthritis, right knee with anterior cruciate ligament and medial meniscus and assigned an initial rating of 10 percent effective July 27, 2004 (currently the Veteran's only compensably rated service-connected disability).  A May 2007 letter from VA to Defense Finance and Accounting Services (DFAS) noted that the Veteran was awarded VA disability compensation.  The letter stated that VA would begin withholding the compensation award of $106.00 on August 1, 2004.  The Veteran would begin to receive his VA compensation in the amount of $115.00 effective June 1, 2007. 

Thereafter, a March 2008 VA notice letter advised the Veteran that VA would begin to withhold his VA disability benefits effective March 1, 2008, due to the receipt of SSB.  The Veteran's DD Form 214 pertaining to his most recent period of active service (July 1980 to June 1992) shows that the Veteran was entitled to receive separation pay in the amount of $101,896.78.  Following the March 2008 letter, the Veteran submitted an October 2007 letter from DFAS regarding the recoupment of SSB.  Due to the Veteran's receipt of military retirement pay, the Veteran was required to repay his SSB.  See http://www.dfas.mil/retiredmilitary/plan/separation-payments/special-separation-benefit.html.  The October 2007 letter from DFAS noted that "as of October 1, 2007," $88,591.36 had been recouped-leaving a balance of $13,305.42.  The letter noted that a check in the amount of $16,692.91 was received by DFAS and a credit of $3,387.49 had been created.  The letter shows that the Veteran repaid his SSB in full to DFAS as of October 2007.  

Thereafter, an April 2008 VA notice letter advised the Veteran that the March 2008 letter was corrected by the April 2008 letter.  The letter indicated that withholding would begin on April 1, 2008 due to SSB.  In an April 2008 letter from the Veteran, he reiterated that his SSB was repaid.    

In internal AOJ work product dated in May 2008, it was noted that the Veteran was paid SSB in the amount of $101,896.78 and the full amount was to be recouped from VA compensation benefits.  However, it was noted that DFAS already recouped the full amount from the Veteran's retired pay.  As a result, VA had nothing more to collect from the Veteran.  It was asked that the recoupment balance be deleted from the system.  

A screen shot pertaining to the Payment History Inquiry Screen dated in February 2009 shows that the Veteran was consistently paid his VA compensation from June 1, 2007.  Indeed, the payment history shows that he was paid for the months of March 2008 and April 2008 despite the aforementioned VA notice letters.   

As a result, while VA initiated action to withhold VA compensation due to the Veteran's receipt of SSB, such a recoupment was not required as the full amount had already been paid by the Veteran to DFAS.  See October 2007 letter from DFAS.  As noted above, the evidence, consisting of payment history, shows that VA did not withhold any compensation to recoup SSB.  As no action was taken by VA as to the recoupment of $101,896.78 of SSB, the issue as to whether recoupment of SSB in the amount of $101,896.78 was proper is not in controversy.  Because there remains no controversy concerning the issue on appeal, the appeal with respect to this issue, is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

Finally, concerning any issues regarding DFAS's withholding of payments for recoupment from his retirement pay, the Veteran must contact DFAS regarding whether the proper amounts were withheld from his retirement pay.  DFAS is a separate entity from the Board and the Board does not have the jurisdiction to review DFAS determinations.  Again, VA has not recouped any VA compensation due to SSB.  The issue as to the propriety of the VA compensation withheld from July 2004 to May 2007 is being addressed in the remand portion below.  


ORDER

The issue as to whether recoupment of SSB in the amount of $101,896.78 was proper is dismissed.  


REMAND

The Veteran contends that VA incorrectly withheld VA compensation from July 2004 to May 2007.  Historically, a May 2007 rating decision granted service connection for degenerative arthritis, right knee with anterior cruciate ligament and medial meniscus tear.  The decision assigned an initial 10 percent rating effective July 27, 2004.  The payment history associated with the record shows that payment of VA compensation commenced in June 2007.  Thereafter, a July 2011 Board decision assigned an earlier effective date of June 7, 1993 for the grant of service connection for degenerative arthritis, right knee with anterior cruciate ligament and medial meniscus tear.  A September 2011 VA notice letter notified the Veteran that his VA compensation would be paid effective July 1, 1993.  The letter outlined payment amount effective dates to December 1, 2003, and stated that the payment amount was adjusted to $0.00 effective November 1, 2004 due to receipt of military retirement.  The letter explained that VA compensation resumed in June 2007.  

In this case, the Veteran contends that VA should not have withheld VA compensation because he was not in receipt of retirement pay from 2004 to 2007.  Contrary to the Veteran's statements, review of the evidence associated with the claims folder, including letters from DFAS, show that the Veteran began to receive military retirement pay in November 2004.  In fact, the Veteran testified at his DRO hearing that he began to receive military retirement pay in November 2004.  While the retirement pay was offset due to the repayment of SSB, such does not change the fact that the Veteran was in receipt of military retirement pay beginning in November 2004.  Concurrent receipt of VA compensation and military retirement paid cannot be made except as provided in section 3.750(c) relating to waiver of retirement pay.  38 U.S.C.A. § 5304(a) (West 2002); 38 C.F.R. § 3.700 (2014).  While legislation has been enacted to allow certain Veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations, there is no indication that the Veteran is enrolled in either the Combat Related Special Compensation (CRSC) or the Concurrent Retirement and Disability Payment (CRDP). 

Nonetheless, the evidence associated with the claims folder indicates that the Veteran was not paid VA compensation benefits from August 2004 to October 2004, before he was reportedly in receipt of military retirement pay.  A February 2009 dated screen shot of the Veteran's award and rating data indicates that the Veteran was paid a net award of $0.00 on August 1, 2004, a net award of $0.00 on December 1, 2004, and payments resumed in June 2007.  VA Form 21-8947 dated in May 2007 (at the time of the award of service connection for degenerative arthritis, right knee with anterior cruciate ligament and medial meniscus tear), indicated that the payment start date was August 2004, but listed a withholding amount of $106.00.  In the section entitled remarks, it was indicated that the amount was withheld because of RP (the Board interprets "RP" to refer to retirement pay).  Indeed, the May 2007 VA notice letter of the May 2007 rating decision noted that the payment start date of his award of service connection was August 1, 2004, but the amount was withheld due to receipt of retirement pay.  In an October 2011 letter, the Veteran stated that it "appears" that he was paid compensation (including the previously withheld amounts) until November 2004 as a result of the July 2011 Board decision that granted an earlier effective date of June 7, 1993 for the grant of service connection for degenerative arthritis, right knee with anterior cruciate ligament and medial meniscus tear.  However, there is no evidence to confirm that the Veteran was paid for the months of August 2004 to October 2004.  As a result, the Board finds that the AOJ must provide evidence regarding the updated payment history (as a result of the earlier effective date of June 7, 1993), to determine whether the Veteran was paid for the months of July 2004 to October 2004.  The Board has included the month of July 2004 as a result of the earlier assigned effective date of June 7, 1993 and the impact it had on the payments of the Veteran's VA compensation.  While the Veteran's initially assigned effective date of July 27, 2004 precluded any payment of VA compensation in July 2004, his currently assigned effective date of June 7, 1993 would allow for payment in July 2004.  See 38 C.F.R. § 3.31 (payment may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  To ensure a complete review, the Board finds that a complete record of payment history prior to June 2007 must be obtained.  

Accordingly, the issue is REMANDED for the following action:

1.  Associate evidence of VA compensation payment history and/or award data prior to June 2007 with the claims folder.  The Board is particularly interested in whether the Veteran was paid for the months of July 2004 through October 2004 (prior to his receipt of military retirement pay in November 2004), to include as a result of his assigned effective date of June 7, 1993 for the degenerative arthritis, right knee with anterior cruciate ligament and medial meniscus tear.  

2.  Contact DFAS to confirm when the Veteran began to receive military retirement pay.  

3.  Prepare a summary as to why VA compensation was withheld, to include why payments resumed in June 2007 (An October 2011 letter from DFAS indicates that the Veteran was still in receipt of military retirement pay in June 2007).  

4.  Thereafter, to include any other necessary development, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  In the cover letter to the Supplemental Statement of the case, ask the Veteran to indicate whether he desires a hearing before a VLJ with respect to the issue of entitlement to a retroactive payment of VA compensation benefits from July 2004 to May 2007, to include whether the withholding of VA compensation was proper.  If so, schedule the Veteran for a hearing in accordance with his request.  Otherwise, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


